Chief Justice CASTILLE,
concurring.
I join the Majority Opinion in its entirety, writing only in response to Mr. Justice Baer’s Concurring Opinion, as follows.
The concurrence posits a factual circumstance, not present here, under which the concurrence believes it would be appropriate to build upon and expand this Court’s decision in Commonwealth v. Bennett, 593 Pa. 382, 930 A.2d 1264 (2007), construing the “unknown facts” exception to the PCRA’s1 time-bar. See 42 Pa.C.S. § 9545(b)(1)(h) (providing exception to PCRA’s one-year time bar when “the facts upon which the claim is predicated were unknown to the petitioner and could not have been ascertained by the exercise of due diligence”). Bennett was a 4-3 decision; and I continue to believe that the dissenting views in that case, which I joined — and particularly the expression of Mr. Justice Saylor, which was grounded in the plain meaning of the word “claim”— were far more persuasive than the majority view, which I continue to view as ends-driven and implausible. Bennett has caused enough mischief; indeed, misper-ception of Bennett’s import occasioned the necessity for review and correction here. The continuing vitality of Bennett is not before the Court, and I particularly caution the courts below that nothing in the Court’s decision today should be read as an endorsement or reaffirmation of Bennett, much less an invitation to expand upon that decision. For my own part, I believe that any further consideration of Bennett-derived constructions of the PCRA’s time-bar, such as the exception imagined by the concurrence, should be joined with an express reconsideration of Bennett itself, which would afford an opportunity to eradicate the underlying problems that case has generated.2

. Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.


. I expressed a similar viewpoint in Commonwealth v. Brown, 596 Pa. 354, 943 A.2d 264, 269-70 & n. 3 (2008) (Castille, C.J., concur*988ring) ("I continue to believe that Bennett was wrongly decided. If the Court were to embark upon the wholesale reconsideration of existing time-bar decisions ... I would begin with Bennett..”)